      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 1 of 28 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                            _________________________________


 CampaignZERO, Inc., an Illinois Not for
 Profit Corporation,                                     Civil Action No. 20-cv-06765

                       Plaintiff,
                                                         JURY DEMANDED

        v.

 StayWoke, Inc., a Delaware Corporation; and
 We The Protesters, Inc., a Delaware
 Corporation.

                       Defendant.



                                          COMPLAINT

       Plaintiff, CampaignZERO, Inc. (“Plaintiff”) (collectively with its predecessors

“CampaignZERO”), by and through its undersigned counsel, for its Complaint against Defendants

StayWoke, Inc. (“StayWoke”) and We The Protesters, Inc. (“WTP”) (collectively, “Defendants”),

alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action for (i) unfair competition in violation of Section 43(a) of the

Lanham Act (15 U.S.C. §1125(a)); (ii) common law trademark infringement; (iii) violations of the

Illinois Uniform Deceptive Trade Practices Act (815 ILCS 510) and (iv) cancellation of

StayWoke’s United States Registration for the CAMPAIGN ZERO mark, arising from

Defendants’ unauthorized use of Plaintiff’s CAMPAIGNZERO trademark in connection with

advertising, marketing, promoting, soliciting funding for and offering unlicensed and infringing
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 2 of 28 PageID #:2




services, including analysis, research, policy and legislation advocacy services relating to harm

and death caused by policing practices.

       2.      Plaintiff is a not-for-profit entity that is dedicated to promoting patient safety and

eradicating preventable harm that occurs to patients during hospital stays through its

CAMPAIGNZERO branded programs and services.

        3.      Defendants’ unauthorized use of the CAMPAIGN ZERO trademark is not only

likely to cause consumer confusion. In fact, it has already caused, and is continuing to cause,

consumers to confuse Defendants and their services with CampaignZERO and its goods and

services. For example, (i) Plaintiff has received numerous email messages, numerous voicemail

messages and multiple donation checks intended for Defendants; (ii) a health advocacy website

seeking to link to the CampaignZERO, Inc. website mistakenly linked to the WTP website, located

at joincampaignzero.com; and (iii) a Facebook user posted on Defendants’ Facebook page (which

is titled “Campaign Zero”) expressed confusion between Defendants’ services and Plaintiff’s

services while trying to set up a Facebook fundraiser stating: “the one that shows up when I try to

create a FB Fundraiser for Campaign Zero is called campaignzero from Lake Forest, IL. Is that

correct?”

        4.      Such confusion has harmed and is continuing to harm Plaintiff and the goodwill in

its CAMPAIGNZERO trademark. For example, one significant hospital business partner recently

paused work on the website page it was developing to offer Plaintiff’s services and resources for

hospital patients and families due to the risk that it will confuse their patients and others who visit

their site into believing that there is an affiliation with Defendants’ services. This type of confusion

diverts patients and donors seeking CampaignZERO’s services and information to WTP and




                                                   2
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 3 of 28 PageID #:3




causes people to mistakenly believe that CampaignZERO’s services come from or are affiliated

with WTP and its services, programs and policies.

          5.    To prevent further harm to its brand, its mission and its organization, and to remedy

the harm that continues to occur with increasing frequency as a result of the Defendants’ infringing

activity, CampaignZERO seeks a declaratory judgment of infringement, injunctive relief and

recovery of damages, costs and attorneys’ fees and such other relief as the Court deems just and

proper.

                                             PARTIES

          6.    Plaintiff is a corporation organized under the laws of the State of Illinois with its

principal place of business located at 736 North Western Avenue, Lake Forest, IL 60045.

          7.    Defendant, StayWoke, Inc., is a corporation organized under the laws of Delaware,

with its principal place of business located at 160 Greentree Drive, Suite 101, Dover, Delaware.

          8.    Defendant, We The Protesters, Inc., is a corporation organized under the laws of

Delaware, with its principal place of business located in New York, New York.

                                 JURISDICTION AND VENUE

          9.    This action arises under the laws of the United States and under Illinois law.

          10.   This action is brought pursuant to Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a); 815 ILCS 510; and Illinois common law, including trademark infringement and unfair

competition.

          11.   This Court has personal jurisdiction over Defendants at least because, upon

information and belief, Defendants operate the website www.joincampaignzero.org and the

“Campaign Zero” Facebook page through which Defendants advocate, market their services and

solicit online donations, all using the CAMPAIGN ZERO mark throughout the United States,




                                                  3
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 4 of 28 PageID #:4




including this judicial district in the State of Illinois. In addition, Defendants’ website actively

solicits email addresses and solicits policy suggestions through interactive online portals under the

CAMPAIGN ZERO trademark. Furthermore, Defendants’ infringing use of the CAMPAIGN

ZERO trademark in connection with such activities has caused harm to CampaignZERO in this

judicial district.

        12.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§§1331, 1338 and 15 U.S.C. § 1121. The Court has supplemental jurisdiction over the pendent

state law claims pursuant to 28 U.S.C. § 1367. This Court also has subject matter jurisdiction

because there is complete diversity between Plaintiff and all Defendants and because the amount

in controversy exceeds $75,000.

        13.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Defendant

is doing business in this judicial district, and a substantial part of the events giving rise to the

claims occurred in this district.

                                       BACKGROUND FACTS

                                    Plaintiff’s Business and Trademark

        14.      Plaintiff is a not-for-profit organization dedicated to educating hospital patients

about preventable harm and common hospital errors, as well as ensuring that every patient is fully

supported during recovery at home. CampaignZERO seeks to eliminate preventable harm that

occurs during hospital stays through the dissemination and use of patient and care provider

checklists and tools.

        15.      CampaignZERO was founded by Karen Curtiss.




                                                    4
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 5 of 28 PageID #:5




       16.     In 2005 Ms. Curtiss’ father, Bill Aydt, underwent surgery for a lung transplant. The

surgery was successful and his pulmonologist reported that he would be back to golfing within a

matter of months.

       17.     During his recovery, Mr. Aydt fell attempting to return from the bathroom when he

became tired of waiting for a nurse to escort him back to his hospital bed. That fall derailed his

recovery, led to a host of complications that eventually caused fatal infections, which killed Mr.

Aydt in the hospital.

       18.     A few months later, Ms. Curtiss’ husband nearly died from “routine surgery” and

post-operative care that was riddled with avoidable medical error.

       19.     Spurred to action by the tragedy of her father’s death and near tragedy from her

husband’s hospitalization, Ms. Curtiss began her mission to eradicate preventable medical care

harm. Ms. Curtiss published a guidebook titled “Safe & Sound in the Hospital” advising people

how to help protect their loved ones from preventable infections and accidents that can occur in

hospitals.

       20.     Ms. Curtiss also co-authored a book titled “Safe & Sound Nursing Tools for Family

Engagement in Patient-Centered Care,” which provides guidance on developing simple, practical

partnership skills that lead to better patient outcomes, lower costs and lower readmissions. This

book is endorsed by the Quality and Safety Education for Nurses, which is a leading association

for patient safety education.

       21.     In 2009, Ms. Curtiss founded the CampaignZERO organization; and,

CampaignZERO began using the CAMPAIGNZERO trademark in connection with its programs

to advocate for reduction in preventable medical harm.




                                                5
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 6 of 28 PageID #:6




       22.     Through Ms. Curtiss’ relentless efforts, CampaignZERO’s presence, reach and

impact on the lives of patients has steadily grown from 2009 to the present.

       23.     On February 4, 2009, Ms. Curtiss formed CampaignZero, LLC, an entity organized

under the laws of Illinois.

       24.     Shortly thereafter, on February 19, 2009, CampaignZERO registered the domain

name campaignzero.com.

       25.     By at least as early as August 28, 2009, CampaignZERO had launched a website at

the campaignzero.com domain name that displayed a version of the CAMPAIGNZERO

trademark. A portion of an archived page from the www.campaignzero.com website archived

August 28, 2009 is reproduced below:




       26.     At least as early as October, 2009, CampaignZERO had also begun operating a

Facebook page, Facebook.com/CampaignZERO, using the CAMPAIGNZERO trademark to

advocate for reduction in medical care harm. That Facebook page now has approximately 1,355

followers.




                                                6
     Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 7 of 28 PageID #:7




       27.    At least as early as June 2009, CampaignZERO had also begun operating the

Twitter account, Twitter.com/CampaignZERO, under the CAMPAIGNZERO trademark. That

Twitter account now has approximately 3,046 followers.

       28.    On November 4, 2009, CampaignZERO issued its first press release, prominently

displaying the CAMPAIGNZERO trademark in the letterhead. That press release also directed

readers to the campaignzero.com website.

       29.    On    February 3,   2010,    CampaignZERO      registered   the   domain   name

campaignzero.org.

       30.    At least as early as March 23, 2010, CampaignZERO launched a website at the

campaignzero.org domain name, which prominently displayed the CAMPAIGNZERO trademark,

along with the ™ designation providing notice of CampaignZERO’s rights in the

CAMPAIGNZERO trademark as shown below:




       31.    After it was launched, the campaignzero.org website was available and remained

available continuously to patients, family members of patients and caregivers nationwide. The




                                             7
      Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 8 of 28 PageID #:8




website also provided CAMPAIGNZERO branded patient safety checklists for download for

patients and family members who provided their email address to use to care for and advocate for

loved ones during hospital stays.




       32.     The campaignzero.com domain now immediately redirects Internet users to the

website at the campaignzero.org domain name.

       33.     As a result of CampaignZERO’s tireless efforts promoting its educational programs

and services continuously since 2009, CampaignZERO began to develop considerable awareness

and recognition on both a regional and national scale by as early as 2010.             Notably,

CampaignZERO has received local and national press coverage, including media mentions and




                                               8
       Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 9 of 28 PageID #:9




has been featured in news articles in publications such as USA Today 1, Chicago Tribune 2, Pro

Publica 3, and the Washington Post 4, to name a few.

           34.   Since its adoption and launch, CampaignZERO has continued to expand its use and

promotion of the CAMPAIGNZERO mark throughout the nation. As early as 2011, Ms. Curtiss

was invited to speak at medical and nursing conferences throughout the country on the topic of

patient safety and preventing medical care harm in which she was introduced and identified as the

founder of CampaignZERO. These conferences include, but are not limited to, the following:

    Year    Event                                                                             Location

    2011    Chicagoland Patient Safety Summitt                                                Chicago, IL

    2011    National Association of Healthcare Advocacy (NAHAC) Annual                        Berkeley, CA
            Meeting
    2012    Health Watch USA Conference for Health Care Transparency and                      Lexington, KY
            Patient Advocacy,
    2012    Maryland Hospital Association Annual Meeting                                      Baltimore, MD
    2013    California Association of Nursing Leaders Annual Conference,                      Palm Springs,
            Palm Springs                                                                      CA
    2013    University of Texas Medical Branch                                                Galveston, TX
    2013    Dallas Ft. Worth Hospital Council Foundation Patient Safety                       Dallas, TX
            Awareness Week Annual Meeting
    2013    Telligen Annual Meeting, Des Moines                                               DesMoines, IA
    2013    Quality Insights Renal Network Annual Meeting                                     Newark, NJ
    2013    Patient Safety and Quality Nursing Education Forum                                Pomona, CA
    2013    Quality and Safety Education for Nurses Annual Meeting (QSEN)                     Atlanta, GA
    2013    New America Foundation HealthCare Roundtable                                      New York, NY
    2014    Wyoming Hospital Association Annual Meeting                                       Cheyenne, WY
    2014    Collaborative Alliance of Nursing Outcomes (CALNOC Annual                         Seattle, WA
            Meeting, Seattle

1
  Peter Eisler, Hospital bug twice as deadly as feared, USA TODAY, August 16, 2012,
https://usatoday30.usatoday.com/USCP/PNI/Front%20Page/2012-08-16-HOSPITALINFECTIONS_ST_U.html
2
  Bonnie Miller Rubin, What you need to know before you or a loved one go into the hospital, CHICAGO TRIBUNE,
August 15, 2012, https://www.chicagotribune.com/lifestyles/ct-xpm-2012-08-15-ct-x-0815-expert-curtiss-
20120815-story.html
3
  Blair Hickman, A Patient’s Guide: How To Stay Safe In a Hospital, PRO PUBLICA, February 4, 2013,
https://www.propublica.org/article/a-patients-guide-how-to-stay-safe-in-a-hospital
4
  Roni Caryn Rabin, Hospitalized patients too often have no single physician in charge of their care, WASHINGTON
POST, April 29, 2013, https://www.washingtonpost.com/national/health-science/hospitalized-patients-too-often-
have-no-single-physician-in-charge-of-their-care/2013/04/29/2fd568ec-9bb7-11e2-9bda-edd1a7fb557d_story.html


                                                        9
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 10 of 28 PageID #:10




 Year    Event                                                              Location

 2014    Annual Nursing Research Conference                                 Long Beach, CA
 2014    The Center for Health Affairs/NEONI Conference                     Cleveland, OH
 2014    Carol Bromley Biennial APIC Conference                             Anchorage, AK
 2014    Sharp Healthcare Annual Patient Safety Meeting                     San Diego, CA
 2015    University of Texas Medical Branch                                 Galveston, TX
 2015    Dallas Ft. Worth Hospital Council Foundation Patient Safety        Dallas, TX
         Awareness Week Annual Meeting
 2015    Quality and Safety Education for Nurses Annual Meeting (QSEN)      Cleveland, OH
 2015    Medical-Surgical Nursing Conference, UCSF Medical Center and       San Francisco,
         Benoit Children’s Hospital                                         CA
 2015    Motion Picture and Television Fund (MP) Annual Women’s             Los Angeles, CA
         Conference
 2015    Peace Health Patient Safety Symposium                              Ketchikan, AK
 2015    Providence Alaska Medical Center                                   Anchorage, AK
 2015    Methodist Mansfield Medical Center Annual Leadership Retreat       Mansfield, TX
 2016    Carol Bromley Biennial APIC Conference                             Anchorage, AK
 2016    Patient Safety, Science and Technology Summit, Irvine              Irivine, CA
 2016    University of Vermont Patient Safety Week Summit                   Burlington, VT
 2017    University of Texas Medical Branch                                 Galveston, TX
 2017    Quality and Safety Education for Nurses Annual Meeting (QSEN)      Austin, TX
 2017    Washington State Health Advocacy Association (WASHAA)              Seattle, WA
         Annual Meeting
 2017    New Jersey Hospital Association Annual Meeting                     Princeton, NJ
 2018    Quality and Safety Education for Nurses Annual Meeting (QSEN)      San Diego, CA
 2018    Patient Safety, Science and Technology Summit, Irvine              Irivine, CA
 2018    Memorial Health Annual Nursing Research Conference                 Long Beach, CA
 2018    Annual Planetree Patient Educatio and Safety Conference            Baltimore, MD
 2019    International Conference of Patient Advocacy (ICOPA), Chicago      Chicago, IL


        35.   CampaignZERO has also partnered with hospitals to provide workshops for

medical professionals on reducing medical care harm to patients. As part of those workshops,

CampaignZERO provides its CAMPAIGNZERO branded checklists and presents information

regarding reduction of medical care harm under the CAMPAIGNZERO trademark. Prior to 2015,

CampaignZERO had conducted workshops at hospitals in New Jersey, Alaska, Texas and

Washington State.


                                            10
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 11 of 28 PageID #:11




       36.     Since 2015, CampaignZERO has continued to conduct such workshops, including

in hospitals throughout California and in Florida, Indiana, Maryland, Massachusetts, Minnesota,

Nebraska, Ohio and Pennsylvania. CampaignZERO has conducted such workshops at some of

the nation’s most well respected hospital systems, including Johns Hopkins Medicine, Boston

Medical Center, Kaiser Permanente, University of Texas Medical Branch and Providence Medical

Center, among many others.

       37.     CampaignZERO also has promoted its hospital and patient care checklists and

services through community education and presentations by patient advocates and others in the

medical industry. Since at least as early as 2011, CampaignZERO has provided these speakers

with training and scripts for these presentations as well as audience handouts and marketing

materials bearing the CAMPAIGNZERO mark the speakers use in connection with the

presentations. These speakers present in their respective metropolitan areas on a nationwide basis.

Prior to 2015, CampaignZERO’s speaker network included and presentations were given in

Flagstaff, Phoenix, Santa Barbara, Los Angeles, Quad Cities, Chicago, New York City, Seattle,

Orlando, Birmingham, Richmond, Milwaukee, Atlanta, Charleston, Savannah, Nashville, and Fort

Collins. Since 2015, CampaignZERO has continued to expand its network of advocates providing

and disseminating its presentations and branded materials throughout the United States.

       38.     While CampaignZERO, LLC was involuntarily dissolved in 2015, the

CAMPAIGNZERO mark has been used continuously since its adoption in 2009.

       39.     In 2016, CampaignZero, LLC was formed under the laws of South Carolina.

       40.     In 2019, CampaignZero, Inc. was formed as a not-for-profit corporation organized

under the laws of Illinois. CampaignZero, Inc. acquired all rights in and to the CAMPAIGNZERO

trademark.




                                                11
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 12 of 28 PageID #:12




       41.     Due to CampgainZERO’s long term and extensive use and promotion of its goods

and services for over a decade across the country, CampaignZERO possesses significant common

law rights in the CAMPAIGNZERO trademark.

       42.     As a result of CampaignZERO’s excellent reputation, diligent promotion and use

of the CAMPAIGNZERO mark for over a decade, the CAMPAIGNZERO mark has developed a

public recognition of, and association with, CampaignZERO as the source of CampaignZERO’s

goods and services offered under the CAMPAIGNZERO mark.

       43.     Plaintiff has invested substantial time, money, and other resources promoting the

CAMPAIGNZERO mark and CAMPAIGNZERO branded goods and services to individuals

nationwide, including in Illinois. Plaintiff prominently displays its CAMPAIGNZERO mark on

its website, its Facebook and Twitter accounts, its checklists, and letterhead in connection with its

goods and services.

       44.     Based on this public recognition and use of the trademark in the United States,

including in Illinois, CampaignZERO has developed extensive and valuable goodwill in its

CAMPAIGNZERO mark and had developed such goodwill long before 2015.

       45.     As a result, the CAMPAIGNZERO mark has become associated exclusively with

Plaintiff in the minds of consumers and had become so long before 2015.

              Defendants’ Infringement, False Advertising, and Unfair Competition

       46.     StayWoke, Inc. is a not-for-profit organization that describes itself as a “digital

accelerator that engages thousands of learners, builders, and activists in the work of advancing

equity and justice in America.”

       47.     On August 23, 2015, StayWoke, Inc. filed a federal trademark application to

register the trademark CAMPAIGN ZERO in class 35 for use in connection with “Public advocacy




                                                 12
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 13 of 28 PageID #:13




to promote awareness of Social Justice.” In that trademark application, StayWoke claimed that it

first used the CAMPAIGN ZERO trademark in commerce on August 21, 2015.

       48.     On information and belief, Defendants or one of Defendants’ agents registered the

domain name joincampaignfinance.org on August 18, 2015.

       49.     On information and belief, Defendants or its agents registered the domain name

joincampaignzero.org (instead of campaignzero.com or campaignzero.org) because they

discovered those domain names were unavailable and registered to CampaignZERO. Thus,

Defendants were aware of Plaintiff’s registration of the campaignzero.com and campaignzero.org

domain names as well as Plaintiff’s use of the CAMPAIGNZERO trademark and Plaintiff’s claim

of trademark rights in the term CAMPAIGNZERO as set forth on its website. Since the launch of

the campaignzero.com and campaignzero.org domain names in 2009, Plaintiff has always

displayed the ™ on the right shoulder of the CAMPAIGNZERO mark signifying to the world that

it was claiming trademark rights in that slogan.

       50.     On information and belief, despite its awareness and knowledge of Plaintiff’s use

of the CAMPAIGNZERO trademark, StayWoke proceeded to adopt and apply to register the term

CAMPAIGN ZERO for use in connection with its social justice advocacy and awareness

promotion services.

       51.     To support its trademark application, Defendant, StayWoke, submitted a printout

of a page of the website located at joincampaignzero.org as a specimen purportedly showing its

use of the CAMPAIGN ZERO trademark in commerce. A portion of that multi-page specimen is

shown below. Notably, the most prominent reference on the web page is to the mark CAMPAIGN

ZERO with no reference to “Join Campaign Zero”.




                                                   13
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 14 of 28 PageID #:14




       52.     The joincampaignzero.org website identifies “Campaign Zero” as “a project of the

non-profit 501(c)(3) organization, WeTheProtesters.”

       53.     Defendants have displayed and continue to display the CAMPAIGN ZERO mark

on their website in connection with their solicitation of donations for their non-profit organization,

WTP.

       54.     Defendants also have used and continue to use the CAMPAIGN ZERO mark on

their website to advocate for changes to reduce unnecessary harm and death caused during

policing.

       55.     Defendants also have used and continue to use the CAMPAIGN ZERO mark on

the Facebook page, https://www.facebook.com/joincampaignzero/ in connection with solicitation




                                                 14
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 15 of 28 PageID #:15




of donations for WTP and to advocate for policy changes to reduce unnecessary harm and death

caused during policing. Defendants’ Facebook page is titled “Campaign Zero” and the Campaign

Zero mark appears throughout the page. Indeed, neither the title of the page nor the “About”

section mention WTP. Defendants’ Facebook page also provides functionality for users to create

their own Facebook campaigns to solicit donations using the CAMPAIGN ZERO mark. Such

campaigns falsely and deceptively identify “Campaign Zero” as a “US 501(c)(3) Nonprofit

Organization” as shown below:




       56.    Defendants’ CAMPAIGN ZERO mark is identical in appearance, sound, and

commercial impression to Plaintiff’s CAMPAIGNZERO mark.

       57.    Defendants’ domain name, www.joincampaignzero.org, incorporates the highly

similar, infringing use of “CAMPAIGNZERO,” to promote services in the same market as

Plaintiff. Representative examples of Defendant’s use of the CAMPAIGN ZERO mark on its

website is attached as Exhibit A.




                                             15
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 16 of 28 PageID #:16




       58.     Representative examples of Defendants’ use of the CAMPAIGNZERO mark on

their social media pages and handles are attached as Exhibit B.

       59.     Defendants’ services provided under the CAMPAIGN ZERO mark are highly

similar and/or directly related to Plaintiff’s goods and services offered under its

CAMPAIGNZERO trademark.

       60.     Like Plaintiff, Defendants, Stay Woke and WTP, are each non-profit organizations,

providing services to reduce unnecessary harm and death to members of the public, providing

public advocacy and education services, and whose organizations solicit donations to support their

respective missions.

       61.     Defendants’ use of the CAMPAIGN ZERO mark, in interstate commerce, is likely

to cause customer confusion with Plaintiff and its established CAMPAIGNZERO trademark.

       62.     Defendant’s unlawful use of the CAMPAIGN ZERO trademark as described herein

also has resulted in actual customer confusion in the marketplace.

       63.     Plaintiff has received multiple communications apparently intended for

Defendants.

       64.     Specifically, Plaintiff has recently received several voice mail and email messages

and answered numerous live calls from people seeking to contact Defendants.

       65.     On or around June 19, 2020, a Facebook user posting on Defendants’ Campaign

Zero titled Facebook page expressed confusion between Defendants’ services and

CampaignZERO’s services while trying to set up a Facebook fundraiser stating: “the one that

shows up when I try to create a FB Fundraiser for Campaign Zero is called campaignzero from

Lake Forest, IL. Is that correct?”




                                               16
     Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 17 of 28 PageID #:17




        66.     In or around August and September of 2020, Plaintiff received three donation

checks sent to its address, but intended to be sent to “We The Protesters” and “DeRay McKesson”

(a founder of StayWoke, Inc.)

        67.     A Registered Nurse and patient advocate who maintains a list of health care

“Resources” on her website located at https://www.melyndaruckels.com/resources, on information

and belief, mistakenly included the link to Defendants’ website at joincampaignzero.org instead

of Plaintiff’s website at campaignzero.org, thereby directing users seeking information about

Plaintiff’s services to the wrong website.

        68.     This actual confusion has drastically escalated over the past two to three months.

        69.     Such actual and likely confusion has materially harmed and is continuing to

materially harm Plaintiff, the goodwill that it has established in its CAMPAIGNZERO trademark

and the ability of the CAMPAIGNZERO trademark to serve as a source indicator of Plaintiff’s

services.

        70.     For example, one hospital system with which Plaintiff has partnered for nearly a

decade paused work on the hospital website page it was developing to offer CampaignZERO’s

services and resources for hospital patients and families due to the risk that it would confuse their

patients and others who visit their site into believing that there is an affiliation with Defendants’

or their services.

        71.     Plaintiff’s founder, Ms. Curtiss, has had to discontinue use of her email address,

Karen@CampaignZERO.org because, over the past few months, emails from that email address

have repeatedly been identified as a SPAM by recipients’ SPAM filters. Ms. Curtiss’ web

consultants have advised her that the email address is likely being identified as SPAM because the

domain “campaignzero.org” has generated confusion. This has harmed Plaintiff’s ability to reach




                                                 17
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 18 of 28 PageID #:18




its customers and partners through email communications. The identification of emails from this

domain also has had a deleterious effect on Plaintiff’s reputation and the CAMPAIGNZERO

brand.

         72.   The confusion caused by Defendants’ adoption of the confusingly similar

CAMPAIGN ZERO brand has done irreparable harm to CampaignZERO and has undone years of

brand development by Ms. Curtiss and CampaignZERO.

         73.   Upon information and belief, the Defendants have experienced similar instances of

actual confusion, which is what likely prompted Bobak Emanian of Defendant, WTP, to reach out

to Ms. Curtiss on July 21, 2020 via LinkedIn requesting to purchase CampaignZERO’s domain

name (www.campaignzero.org). While Mr. Emanian promised to have his “team” follow up with

CampaignZERO’s counsel, Mr. Michael Carrillo, to discuss the purchase of the domain name, no

one ever contacted Ms. Curtiss or Mr. Carrillo further.

               PLAINTIFF’S GOOD FAITH EFFORTS TO AVOID LITIGATION

         74.   Plaintiff has made numerous attempts to resolve the ongoing harm to its business

and trademark without resorting to litigation; however, such attempts have been unsuccessful.

         75.   As soon as Plaintiff began receiving misdirected correspondence and donations

intended for Defendants, Plaintiff forwarded the misdirected correspondence and donations to

Defendants and asked that they reach out to the confused consumers to clear up the confusion.

         76.   CampaignZERO also posted messages multiple times on its social media accounts

stating that it was not affiliated with Defendants in an effort to try to reduce confusion.

         77.   On September 11, 2020, after a significant and pervasive escalation in confusion

caused by Defendants’ use of the CAMPAIGN ZERO trademark, Plaintiff, through counsel, sent

a letter to Defendant, StayWoke, Inc., notifying it of Plaintiff’s superior rights in the




                                                 18
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 19 of 28 PageID #:19




CAMPAIGNZERO mark and its concern that Defendants’ use of the CAMPAIGN ZERO mark

was likely to cause consumer confusion, causing actual confusion and harming Plaintiff. Therein,

Plaintiff asked Defendants to cease all use of the CAMPAIGN ZERO trademark, including in the

joincampaignzero.org domain name and to voluntarily abandon its U.S. trademark registration for

the CAMPAIGN ZERO trademark. Plaintiff requested a response by September 22, 2020.

       78.     It was not until late in the afternoon on September 21, 2020 that counsel for

CampaignZERO, Mr. Carrillo, received a response to the September 11th cease and desist letter.

Mr. Matthew Melewski left a voicemail message and sent an email to Mr. Carrillo identifying

himself as “General Counsel of Campaign Zero” and requested that Mr. Carrillo call him back.

       79.     Mr. Carrillo contacted Mr. Melewski on September 23, 2020 to discuss the

CampaignZERO matter. During that discussion, Mr. Melewski requested that Mr. Carrillo confer

with his client and formulate an initial demand for Defendants’ consideration.

       80.     CampaignZERO considered the request. Then, in a good faith effort to resolve the

matter without the need for court intervention, Mr. Carrillo emailed Mr. Melewski on October 2,

2020, requesting a time to discuss CampaignZERO’s proposal. Thereafter, the parties had a

discussion on October 4, 2020 concerning CampaignZERO’s settlement proposal to the

Defendants. Mr. Melewski informed Mr. Carrillo that he would take the proposal to his client and

get back to Mr. Carrillo with a counterproposal shortly.

       81.     Mr. Melewski emailed Mr. Carrillo on October 16, 2020, requesting a time to

discuss the Defendants’ counterproposal. The parties convened a further settlement discussion on

October 19, 2020, where Mr. Melewski provided the Defendants’ counterproposal.

CampaignZERO considered Defendants’ counterproposal thereafter.




                                                19
     Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 20 of 28 PageID #:20




        82.        Ultimately, CampaignZERO determined that a resolution short of having to litigate

the matter was not possible at this time.

        83.        Notwithstanding Plaintiff’s objections and Defendants’ knowledge of Plaintiff’s

senior trademark rights, Defendants continue to use the CAMPAIGN ZERO mark as a designation

of Defendants’ services and this continues to create actual confusion in the marketplace.

        84.        Defendant’s infringement is knowing and willful.

        85.        Plaintiff has not authorized, licensed, or otherwise endorsed Defendants’ use of its

CAMPAIGN ZERO trademark.

        86.        Defendants’ use of the CAMPAIGN ZERO mark in connection with their services

is likely to cause confusion, mistake, and deception among consumers, who are likely to believe

that Defendants’ services are associated or connected with, or approved or authorized by Plaintiff,

or that Defendants’ services originate from the same source as Plaintiff’s services, when that is not

the case.

        87.        Defendants’ use of the CAMPAIGN ZERO mark in connection with their services

is also likely to cause reverse confusion, mistake, and deception among consumers who are likely

to believe that Plaintiffs’ goods and services are associated or connected with Defendants, or that

Plaintiff’s goods and services originate from the same source as Defendants’ services, when that

is not the case.

        88.        Defendants’ unauthorized use of the CAMPAIGN ZERO mark in the manner

described above restricts Plaintiff’s ability to control the nature and quality of the goods and

services provided under the CAMPAIGNZERO mark, and places the valuable reputation and

goodwill of Plaintiff in the hands of Defendants, over which Plaintiff has no control.




                                                    20
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 21 of 28 PageID #:21




          89.   All of the foregoing acts of Defendants have caused, and unless restrained by this

Court, will continue to cause serious and irreparable injury and damage for which Plaintiff has no

adequate remedy at law.

                                             COUNT I

     UNFAIR COMPETITION, FALSE DESIGNATION OF ORIGIN, AND FALSE
                            ADVERTISING
                    (LANHAM ACT, 15 U.S.C. § 1125)
                         (Against All Defendants)


          90.   Plaintiff realleges paragraphs 1-89 of this Complaint as though fully set forth

herein.

          91.   Defendants’ conduct complained of herein constitutes federal unfair competition,

false designation of origin, and false advertising pursuant to 15 U.S.C. § 1125(a).

          92.   Defendants’ intentional and unlawful use of the CAMPAIGN ZERO mark in

interstate commerce is likely to cause confusion, mistake, or deception as to origin, sponsorship,

or approval of Defendant by Plaintiff and therefore constitutes false designation of origin and false

advertising, in violation of 15 U.S.C. § 1125(a).

          93.   Defendants’ activities as described above constitute the use of false designations of

origin in commerce, and false and misleading descriptions and representations of fact, all in

violation of 15 U.S.C. § 1125(a).

          94.   On information and belief, Defendants have made and will continue to derive

substantial donations and gains to which they are not in law or equity entitled.

          95.   On information and belief, Defendants intend to continue their infringing acts,

unless restrained by this Court.




                                                 21
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 22 of 28 PageID #:22




          96.    As a direct and proximate result of Defendants’ knowing, deliberate, and willful

infringement of the CAMPAIGNZERO trademark, Plaintiff has suffered and will continue to

suffer harm to its business, reputation, and goodwill.

          97.    As a result of these wrongful acts, Plaintiff is entitled to injunctive relief prohibiting

Defendants from using the CAMPAIGN ZERO mark, or any marks confusingly similar thereto,

in accordance with 15 U.S.C. § 1116, and to recover all damages that Plaintiff has sustained and

will sustain, and all gains, profits, and advantages obtained by Defendants as a result of their

infringing acts in an amount not yet known, as well as the costs of this action, attorneys’ fees and

treble damages pursuant to 15 U.S.C. § 1117(a), and an injunction ordering the destruction of all

infringing articles pursuant to 15 U.S.C. § 1118.

                                               COUNT II

                      COMMON LAW TRADEMARK INFRINGEMENT
                              (Against All Defendants)

          98.    Plaintiff realleges paragraphs 1-89 of this Complaint as though fully set forth

herein.

          99.    Defendants’ conduct complained of herein constitutes trademark infringement

under the common law of the State of Illinois.

          100.   Based on its prior and continuous use of its CAMPAIGNZERO mark, Plaintiff

owns and enjoys common law rights in the State of Illinois and elsewhere in the United States to

its CAMPAIGNZERO mark in connection with its goods and services described herein and similar

goods and services.

          101.   Plaintiff used the CAMPAIGNZERO mark in connection with its goods and

services in the United States, including in the State of Illinois, long before Defendants began using

the CAMPAIGN ZERO mark.



                                                    22
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 23 of 28 PageID #:23




          102.   Defendants’ use of the CAMPAIGN ZERO mark without authorization from

Plaintiff in connection with their services constitutes an infringement of Plaintiff’s common law

rights in the CAMPAIGN ZERO mark.

          103.   Defendants have unfairly competed with Plaintiff by the acts complained of, have

done so intentionally, and have caused and, unless enjoined by this Court, will continue to cause

irreparable harm, damage and injury to Plaintiff, which has no adequate remedy at law.

          104.   Plaintiff has been harmed by Defendants’ wrongful acts.

          105.   Plaintiff is therefore entitled to injunctive relief, recovery of actual damages, treble

damages, costs, and reasonable attorneys’ fees.

                                              COUNT III

      DECEPTIVE TRADE PRACTICES VIOLATING THE ILLINOIS UNIFORM
                   DECEPTIVE TRADE PRACTICES ACT
                             (815 ILCS 510)
                         (Against All Defendants)


          106.   Plaintiff realleges paragraphs 1-89 of this Complaint as though fully set forth

herein.

          107.   By virtue of its common law rights in the CAMPAIGNZERO trademark, Plaintiff

has the exclusive right to use the CAMPAIGNZERO mark in commerce, throughout the United

States, including in Illinois, in connection with its services, and Plaintiff acquired that exclusive

right long before the acts of Defendants described herein.

          108.   With the full knowledge of Plaintiff’s CAMPAIGNZERO mark, Defendants have

used the CAMPAIGN ZERO mark in connection with their services to cause a likelihood of

confusion or of misunderstanding as to the source, sponsorship or approval of Defendants’ services

and Plaintiff and between Plaintiff’s services and Defendants.




                                                   23
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 24 of 28 PageID #:24




          109.   Defendants’ use of the CAMPAIGN ZERO mark in connection with their services

has also caused a likelihood of confusion or of misunderstanding as to whether there is an

affiliation, connection or association between Defendants and Plaintiff.

          110.   Such conduct violates 815 ILCS 510/2(a)(2) and (3).

          111.   Defendants’ deceptive use of the CAMPAIGN ZERO mark has caused and is likely

to cause damage to Plaintiff and the goodwill associated with its CAMPAIGNZERO trademark.

          112.   Defendants’ deceptive use of the CAMPAIGN ZERO mark has been willful and

with knowledge of Plaintiff’s prior use of and rights in the CAMPAIGNZERO trademark.

          113.   As a result of these wrongful acts, Plaintiff is entitled to injunctive relief prohibiting

Defendants from using the CAMPAIGNZERO mark and any confusingly similar marks, and costs

and attorneys’ fees based on Defendants’ intentional conduct, in accordance with the Illinois

Consumer Protection Act, 815 ILCS 510/3.

                                 COUNT IV
          CANCELLATION OF UNITED STATES REGISTRATION NO. 4,950,792
                       (LANHAM ACT, 15 U.S.C. § 1119)
                           (Against StayWoke, Inc.)

          114.   Plaintiff realleges paragraphs 1-89 of this Complaint as though fully set forth

herein.

          115.   This is a claim for cancellation of Defendant StayWoke, Inc.’s United States

Registration No. 4,950,792 for the CAMPAIGN ZERO mark under 15 U.S.C. § 1119.

          116.   Plaintiff has continuously used the CAMPAIGNZERO trademark in interstate

commerce and established rights in its CAMPAIGNZERO trademark prior to any actual or

constructive use of the CAMPAIGN ZERO trademark by StayWoke.

          117.   StayWoke’s registration of the CAMPAIGN ZERO in connection with the services

recited in the application, “Public advocacy to promote awareness of Social Justice,” is likely to



                                                    24
    Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 25 of 28 PageID #:25




cause confusion, to cause mistake, and to deceive as to the affiliation, connection or association of

StayWoke and of StayWoke’s services.

       118.    As a result, Plaintiff is being harmed by the continued registration of the

CAMPAIGN ZERO mark (Reg. No. 4,950,792).

       119.    In view of the foregoing, StayWoke’s registration for the CAMPAIGN ZERO mark

should be cancelled in its entirety pursuant to 15 U.S.C. § 1119.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter Judgment finding, concluding, and

declaring:

               A.      That Defendants’ use of the CAMPAIGN ZERO mark constitutes common

       law trademark infringement, unfair competition, false designation of origin, and false

       advertising under 15 U.S.C. § 1125(a), a violation of the Illinois Uniform Deceptive Trade

       Practices Act, and that Defendant has been unjustly enriched as a result of its infringement;

               B.      That the Court issue an order directing the United States Patent and

       Trademark Office to cancel StayWoke’s United States Registration No. 4,950,792 for the

       CAMPAIGN ZERO mark in its entirety;

               C.      That Defendants and their successors, affiliates, assigns, officers, directors,

       agents, employees and attorneys, and all persons or entities in active concert, participation,

       or privity with any of them, be preliminarily and permanently enjoined, pursuant to 15

       U.S.C. §1116 and applicable state laws, from:

                       1.      Using the CAMPAIGN ZERO mark, including all formative

               variations, or any other names, marks or slogans in connection with not-for-profit

               services and related goods and services that are likely to cause confusion, mistake




                                                 25
Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 26 of 28 PageID #:26




         or deception with respect to Plaintiff’s CAMPAIGNZERO mark;

                   2.     Operating under any domain name or social media accounts

         containing the CAMPAIGNZERO mark or confusingly similar marks, including

         all formative variations, or any other names, marks or slogans;

                   3.     Doing any other act or thing likely to induce the mistaken belief that

         Defendants or Defendants goods and services are in any way affiliated, connected,

         or associated with Plaintiff or its goods and services, or doing any other act or thing

         likely to cause confusion with respect to the Plaintiff’s CAMPAIGNZERO mark;

         D.        That, pursuant to 15 U.S.C. § 1118, Defendants be ordered to deliver up for

  destruction all materials, including, but not limited to, labels, packaging, brochures,

  advertisements, literature, promotions, displays, catalogs, letterhead, videos, recorded

  interviews, work products and all other matter in the custody or under the control of

  Defendants or their agents bearing the CAMPAIGN ZERO mark or any confusingly

  similar marks;

         E.        That Defendants be ordered to notify all customers, donors, vendors, and

  authorized agents of this Judgment;

         F.        Surrender and transfer to Plaintiff all domain names and/or social media

  accounts containing the CAMPAIGN ZERO mark, including all formative variations, or

  any other names, marks or slogans;

         G.        That Defendants be ordered to close any and all accounts on third party sites

  where it uses the CAMPAIGN ZERO mark, and be ordered to assist Plaintiff, if needed,

  in working with third-party sites to remove all content displaying or referencing in any




                                            26
Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 27 of 28 PageID #:27




  way the CAMPAIGN ZERO mark in relation to Defendants or their services;

          H.      That, pursuant to 15 U.S.C. § 1116, Defendants be directed to file with this

  Court and to serve on Plaintiff, within thirty (30) days after entry of the injunction, a report

  in writing and under oath setting forth in detail the manner and form in which Defendants

  have complied with the injunction;

          I.      That Defendants be directed to serve on Plaintiff, within fifteen (15) days

  after entry of the injunction, a report in writing and under oath identifying payments,

  correspondence, communications or misdirected donations in its possession intended for

  Plaintiff as evidenced by EIN number or other indication that the same was intended for

  Plaintiff.

          J.      That Defendants be directed to provide a complete accounting to Plaintiff,

  within thirty (30) days after entry of the injunction, for any and all donations received in

  relation to Defendants’ solicitation of donations under the CAMPAIGN ZERO mark from

  inception through the date of the injunction;

          K.      That Plaintiff be awarded actual compensatory damages and punitive

  damages, in an amount to be determined at trial;

          L.      That Defendants be ordered to pay treble damages pursuant to 15 U.S.C. §

  1117 for their knowing, intentional, and willful violations of federal law;

          M.      That Plaintiff be awarded all reasonable attorneys’ fees, costs and

  disbursements incurred by it as a result of this action, pursuant to 15 U.S.C. § 1117(a)

  and the Illinois Deceptive Trade Practices Act 815 ILCS 510;

          N.      That Plaintiff be awarded any such other and further relief as this Court




                                            27
     Case: 1:20-cv-06765 Document #: 1 Filed: 11/13/20 Page 28 of 28 PageID #:28




        deems just and proper.

                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues triable of right by jury.


Dated: November 13, 2020        Respectfully submitted,

                                              CampaignZERO, Inc.

                                              /s/Michael A. Carrillo
                                              Michael Carrillo (Illinois Bar No. 62368915)
                                              John A. Cullis (Illinois Bar No. 6273415)
                                              Lawrence E. James (Illinois Bar No. 6289823)
                                              Joshua S. Frick (Illinois Bar No. 6292843)
                                              Megan Krivoshey (Illinois Bar No. 6324823)
                                              BARNES & THORNBURG LLP
                                              One North Wacker Drive, Suite 4400
                                              Chicago, IL 60606
                                              Telephone: 312-357-1313
                                              Email: Michael.Carrillo@btlaw.com
                                              Email: John.Cullis@btlaw.com
                                              Email: Lee.James@btlaw.com
                                              Email: Joshua.Frick@btlaw.com
                                              Email: Megan.Krivoshey@btlaw.com

                                              Attorneys for the Plaintiff




                                                 28
